Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,4,6,8,12, is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al (US 20170344166) in view of Masazumi et al (US 20010028421).
Regarding Claim 1,
NAM et al discloses (Fig. 3) a display panel (PNL1); and a front panel (PNL2) overlapping with the display panel, wherein the front panel having an active region capable of being switched into a display state in which an image is displayed and a reflection state in which a reflected image is provided and a frame region around the active region (Fig. 7 and Fig. 8 the first substrate (SUBS3) is arranged between the second substrate (SUBS4) and the display panel (PNL1), the metal layer (SL) includes a peripheral reflective portion that surrounds the second translucent electrode (E2) and that overlaps the frame region (known in the art is frame (2) shown in figure 1, everything in Fig.2 would be inside the frame 2 of Figure 1)  to extend to an edge of the second substrate in the plan view, the peripheral reflective portion being not connected to the second electrode (See figure 4, SL is only connected to E1).
Nam et al does not disclose the first substrate is arranged between the second substrate and the display panel in a vertical direction to the second substrate, the second substrate is larger than the first substrate in plan view. 
Masazumi et al discloses (Fig. 2 and Fig. 3) the first substrate (22a) is arranged between the second substrate (12a) and the display panel (20) in a vertical direction (shown in fig. 2) to the second substrate, the second substrate (12a larger in a horizontal direction) is larger than the first substrate (22a) in plan view (as shown in Fig. 2)
It would have been obvious to one of ordinary skill in the art to modify Nam et al to include Masazumi et al’s first substrate (22a) is arranged between the second substrate (12a) 
Regarding Claim 4,
In addition to NAM et al and Masazumi et al, NAM et al discloses (Fig. 3) wherein the metal layer (SL) includes wiring for supplying electric power [0036] to the first translucent electrode or the second translucent electrode.
Regarding Claim 6,
In addition to NAM et al and Masazumi et al, NAM et al discloses (Fig. 3 and Fig. 4) wherein -3-Appln No.: 17/197,738Response to Non-Final Office Action dated July 15, 2021 an end of the metal layer (SL) is opposed to an end of the second translucent electrode (E2), and is separated from the end of the second translucent electrode.
Regarding Claim 8,
In addition to NAM et al and Masazumi et al, NAM et al discloses (Fig. 3 and Fig. 4) wherein the frame region in which the metal layer (SL) is arranged has a mirror surface. (Fig. 7, where it says mirror)
Regarding Claim 12,
In addition to NAM et al and Masazumi et al, NAM et al discloses (Fig. 3 and Fig. 4) wherein the metal layer (SL) is arranged only in the frame region (Fig. 7, where mirror is located) that is a mirror surface when the active region is the display state and the reflection state, the metal layer (SL) is not arranged in the active region, and the metal layer includes the peripheral reflective portion that does not overlap the second translucent electrode (Fig. 4, SL .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5,7,9,13, is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al (US 20170344166) and of Masazumi et al (US 20010028421) in view of Kuwata (US 20070040910).
Regarding Claim 5,
NAM et al discloses (Fig. 3) A mirror device that is made into a reflection state in which incident light is reflected and a transmission state in which incident light is transmitted and an image is able to be displayed, the mirror device comprising: a display device; wherein the display device includes a display panel, and a front panel overlapping with the display panel, the front panel has an active region capable of being switched into a display state in which an image is displayed and a reflection state in which a reflected image is provided and a frame region around the active region, wherein the front panel (PNL2) includes: a first substrate (SUBS3); a second substrate (SUBS4) facing the first substrate on an opposite side to the display panel; a liquid crystal layer (LC2) sealed between the first substrate and the second substrate; a first translucent electrode (Fig. 2 and 6A,E1) provided on a side of the first substrate on which 
Nam et al does not disclose the first substrate is arranged between the second substrate and the display panel in a vertical direction to the second substrate, the second substrate is larger than the first substrate in plan view. Nam et al also doesn’t disclose a shooting device shooting an image of a rear part of a vehicle.
Masazumi et al discloses (Fig. 2 and Fig. 3) the first substrate (22a) is arranged between the second substrate (12a) and the display panel (20) in a vertical direction (shown in fig. 2) to the second substrate, the second substrate (12a larger in a horizontal direction) is larger than the first substrate (22a) in plan view (as shown in Fig. 2)
Kuwata discloses (Fig. 3) a shooting device (rear monitor) shooting an image of a rear part of a vehicle.[0032]
It would have been obvious to one of ordinary skill in the art to modify Nam et al to include Masazumi et al’s first substrate (22a) is arranged between the second substrate (12a) and the display panel (20) in a vertical direction (shown in fig. 2) to the second substrate, the second substrate (12a larger in a horizontal direction) is larger than the first substrate (22a) in plan view (as shown in Fig. 2) motivated by the desire to have room for the substrate to attach or include a flexible printed circuit board where the driver would be located on to also include 
Regarding Claim 7,
In addition to Nam et al, Masazumi et al, and Kuwata, NAM et al discloses (Fig. 3 and Fig. 4) wherein -3-Appln No.: 17/197,738Response to Non-Final Office Action dated July 15, 2021 an end of the metal layer (SL) is opposed to an end of the second translucent electrode (E2), and is separated from the end of the second translucent electrode.
Regarding Claim 9,
In addition to Nam et al, Masazumi et al, and Kuwata, NAM et al discloses (Fig. 3 and Fig. 4) wherein the frame region in which the metal layer (SL) is arranged has a mirror surface. (Fig. 7, where it says mirror)
Regarding Claim 13,
In addition to Nam et al, Masazumi et al,  and Kuwata, NAM et al discloses (Fig. 3 and Fig. 4) wherein the metal layer (SL) is arranged only in the frame region (Fig. 7, where mirror is located) that is a mirror surface when the active region is the display state and the reflection state, the metal layer (SL) is not arranged in the active region, and the metal layer includes the peripheral reflective portion that does not overlap the second translucent electrode (Fig. 4, SL does not connect with E2) disposed in the active region and that is not connected to the second translucent electrode.
Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al (US 20170344166) and of Masazumi et al (US 20010028421) in view of Munn et al (US 20030156090)
Regarding Claim 10,

Nam et al and Masazumi et al does not disclose wherein the liquid crystal layer is sealed by a sealing layer between the first substrate and the second substrate, and the metal layer overlaps with the sealing layer in a plan view.
Munn et al discloses wherein the liquid crystal layer is sealed by a sealing layer between the first substrate and the second substrate, and the metal layer overlaps with the sealing layer in a plan view.
It would have been obvious to one of ordinary skill in the art to modify Nam et al and Masazumi et al to include Munn et al’s sealant motivated by the desire to contain the liquid crystal material within the front and back panel [0041].
Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al (US 20170344166) and of Masazumi et al (US 20010028421) and of Kuwata (US 20070040910) in view of Munn et al (US 20030156090)
Regarding Claim 11,
NAM et al, Masazumi et al, and Kuwata discloses everything as disclosed above.
Nam et al, Masazumi et al,  and Kuwata does not disclose wherein the liquid crystal layer is sealed by a sealing layer between the first substrate and the second substrate, and the metal layer overlaps with the sealing layer in a plan view.
Munn et al discloses wherein the liquid crystal layer is sealed by a sealing layer between the first substrate and the second substrate, and the metal layer overlaps with the sealing layer in a plan view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871